Citation Nr: 1425821	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-07 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a lung disorder, including as due to asbestos exposure and/or chemical exposure. 

2. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, anxiety disorder, and depression. 

3. Entitlement to service connection for a skin disorder of the hands, to include as due to chemical exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to June 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded this matter in January 2011 and February 2013 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed the Veteran's physical claims file and file on the Virtual VA and VBMS systems to insure a total review of the evidence.

The issue of entitlement to service connection for a skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed March 2007 rating decision, the RO denied service connection for a lung disorder as a result of asbestos exposure and for an acquired psychiatric disorder.

2. Evidence received after the March 2007 denial does not relate to unestablished facts necessary to substantiate either claim and does not raise a reasonable possibility of substantiating either of the underlying claims.
CONCLUSIONS OF LAW

1.  The RO's March 2007 denial of service connection for a lung disorder as a result of asbestos exposure and for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  Evidence received since the final March 2007 rating decision is not new and material and the claims are not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For petitions to reopen previously denied claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id. 

In this case, the notice letter provided to the Veteran in May 2011 was adequate because it included the criteria for reopening a previously denied claim, the criteria for establishing service connection for a lung disorder and an acquired psychiatric disorder, and information concerning why the claims were previously denied.  While this letter was not sent before the issuance of the initial rating decision, the Veteran has not been prejudiced by the timing of the notice because the actions taken by VA after providing the notice have essentially cured the error.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the case by way of a supplemental statement of the case issued in July 2013 after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

Regarding the claim for service connection for PTSD, which has been absorbed into the claim to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, the duty to notify was satisfied by way of a letter sent to the Veteran in May 2011 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate a claim for PTSD and of his and VA's respective duties for obtaining evidence.  While this letter was not sent before the issuance of the initial rating decision, the Veteran has not been prejudiced by the timing of the notice because the actions taken by VA after providing the notice have essentially cured the error.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the case by way of a supplemental statement of the case issued in July 2013 after the notice was provided.  The Board finds that he has not been prejudiced by the adjudication of his appeal.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, identified private treatment records, VA treatment records, and Social Security Administration records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA did not provide VA examinations in conjunction with any of his claims.  As discussed below, the Veteran did not provide new and material evidence sufficient to reopen his claims for service connection for an acquired psychiatric disorder or a lung disorder as a result of to asbestos and/or chemical exposure.  Accordingly, no VA examination is warranted with respect to either issue.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007) (noting that VA does not have a duty to provide an examination if a claim is not reopened).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

II. New and Material Evidence

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence" not previously submitted to agency decision makers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive, of reopening.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  It is the specified bases for the final disallowance that must be considered in determining whether newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.

In March 2007, the RO denied the Veteran's request to reopen his claim for service connection for a lung condition as as a result of to asbestos exposure because the Veteran did not present evidence of a nexus between his diagnosed lung condition and service.  The RO also denied service connection for an acquired psychiatric disorder because the Veteran did not present evidence of a nexus between his diagnosed acquired psychiatric disorders and service.  Within one year of the March 2007 rating decision, the Veteran submitted statements and VA treatment records; however, his submissions, while new, are not material to either claim because the evidence does not address a nexus between the disorders and service.  The Veteran did not submit a notice of disagreement with the March 2007 rating decision within one year of its issuance.  Accordingly, the Veteran's March 2007 rating decision is final.

To reopen his claims for service connection for a lung condition as a result of asbestos exposure and for an acquired psychiatric disorder, the Veteran must submit new and material evidence addressing a nexus between the disorders and service.  Since the March 2007 rating decision, the Veteran has submitted VA treatment records showing diagnoses of chronic obstructive pulmonary disorder (COPD), anxiety, and depressive disorder.  None of the VA treatment records indicate a nexus between these disorders and service.  Therefore, while new, the records are not material to the claim.

Also submitted since March 2007 are personal statements from the Veteran.  Notably, the Veteran filed a claim for PTSD; however, none of the available evidence shows that the Veteran has had a positive PTSD screen or diagnosis of PTSD conforming to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  As such, his statements are new but not material because they do not indicate a nexus between a current acquired psychiatric disorder and service.  The Veteran has also stated that his lung condition is due to his exposure to asbestos and chemicals during service.  However, his statements are cumulative of the statements presented at the time of the March 2007 rating decision.  As such, his statements are not new evidence.

VA has also obtained records from the Social Security Administration (SSA).  The majority of the records obtained are copies of VA treatment records that were of record at the time of the March 2007 rating decision and/or are cumulative of the evidence available at the time of the March 2007 rating decision.  Records created by the SSA or at the SSA's request, continue to show lung disorders and acquired psychiatric disorders; however, the records do not indicate a nexus between the disorders and service.  Accordingly, some of the evidence obtained from the SSA is new but none is material to either of the Veteran's claims.

Finally, of record are private treatment records from T.M.C., L.S.H. and H.R.M.C.  Unfortunately, these records do not indicate that the Veteran has an acquired psychiatric disorder or lung disorder due to service.  Accordingly, these records are new but not material to either of the Veteran's claims.

The Board has reviewed all of the evidence submitted since the March 2007 rating decision and has considered it in the light most favorable to the Veteran; however, although some of the evidence submitted is new, none of it is material to his claim.  With regard to the latter, none of the records or statements submitted indicate a nexus between any of the claimed disorders and service.  The petitions to reopen these claims of service connection are denied.  See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim for entitlement to service connection for a lung disorder, including as due to asbestos exposure and/or chemical exposure is denied. 

The petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, anxiety disorder, and depression, is denied.


REMAND

Reason for Remand: To schedule a VA examination.

The Veteran filed a claim for service connection for a skin condition.  Service treatment records indicate that he was treated in November 1973 for a skin condition on his hands.  During the pendency of his claim, he has stated that he continues to have a skin condition of the hands manifesting as the lack of hair growth on his hands since service.  The Veteran is competent to report symptoms readily observed by lay persons, such as the lack of hair on his body.  Notably, while treatment records dated during the pendency of the claim do not indicate a skin condition of the hands, the records show treatment for a skin condition on the Veteran's head.  Because the threshold under McLendon is low, the Board finds that a remand is warranted to determine if the Veteran has a skin disability that is related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records, if any.

2. Then schedule the Veteran for a VA examination to determine the nature and etiology of his skin condition.  The examiner must be provided the claims file and copies of pertinent records on Virtual VA and/or VBMS for review.  The examiner must indicate in the examination report that these items were reviewed.

After performing all necessary testing, the examiner should indicate whether the Veteran has had any skin conditions during the pendency of his claim.  For each skin condition identified, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the skin condition is related to service, to include exposure to chemicals while working in a boiler room during service.  The examiner should specifically address the Veteran's contention that his inability to grow hair on the back of his hands is a disability and if so, whether it is related to service, to include exposure to chemicals while working in a boiler room during service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


